Citation Nr: 0025005	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for hair loss, 
including as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for removal of fat 
tissue, including as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for a stomach disorder, 
including as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for muscle and joint 
pain, including as a manifestation of an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife, [redacted]


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
August 1978 and from November 1990 to June 1991, including 
service in the Southwest Asia theater of operations (SWA) 
during the Persian Gulf War (PGW) from January 1991 to May 
1991.

This appeal arises from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The veteran testified at a hearing before a traveling section 
of the Board in June 2000, and presented additional evidence 
at that hearing.  He also notified the Board in writing that 
he waived agency of original jurisdiction (RO) consideration 
of any evidence submitted to the Board following the RO's 
issuance of its most recent supplemental statement of the 
case (SSOC) in November 1999.  Accordingly, the Board may 
review and consider this evidence in making its 
determination.  See 38 C.F.R. § 20.1304(c); see also, 
38 C.F.R. §§ 19.9, 19.31, 19.37 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's headache symptoms have been diagnosed as 
migraine headaches and tension headaches; his symptoms 
predate his service in SWA during the PGW, and medical 
opinions identify the likely cause of these symptoms as 
chemical exposure at his civilian place of employment.

3.  The veteran's hair loss, male pattern baldness, is a 
developmental or congenital condition.

4.  The "fat tissue" described by the veteran was diagnosed 
as a lipoma, and was resected in April 1994 with no sequelae 
and no evidence of any current disability.

5.  The veteran's stomach disorder has been diagnosed as 
gastro-esophageal reflux disease (GERD) and peptic 
esophagitis; this was initially diagnosed prior to his active 
military service in SWA, and is not shown by competent 
medical evidence to have a nexus or relationship to any 
active military service.  

6.  The pain in the veteran's legs has been associated as a 
symptom of his service-connected degenerative disc disease; 
the pain in the veteran's hands has been diagnosed as carpal 
tunnel syndrome and water retention.

7.  There is no objective medical or lay evidence of any 
chronic disability manifested by generalized joint and muscle 
pain.



CONCLUSIONS OF LAW

1.  The veteran may not be granted service connection on a 
presumptive basis for headaches, removal of fat tissue, a 
stomach disorder, or muscle and joint pain, claimed as 
undiagnosed illnesses related to his service in Southwest 
Asia (SWA) during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for headaches, removal of 
fat tissue, a stomach disorder, or muscle and joint pain on a 
direct basis.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Compensation may not be paid for the veteran's male 
pattern baldness. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
headaches, removal of fat tissue, hair loss, a stomach 
disorder, or muscle and joint pain as a result of an 
undiagnosed illness, stemming from his service in the Persian 
Gulf.  The law (38 U.S.C.A. § 1117 (West, Supp. 1999)) 
provides for presumptive service connection in cases where a 
veteran offers competent, objective medical or lay evidence 
of a chronic disability resulting from an undiagnosed illness 
which became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
(SWA) during the Persian Gulf War (PGW), or that became 
manifest to a degree of 10 percent or more between the end of 
his service in that theater during the PGW and the present 
date.  See 38 C.F.R. § 3.317; see also "Compensation for 
Certain Undiagnosed Illnesses," 62 Fed. Reg. 23138-23139 
(1997) (effective Nov. 2, 1994, codified at 38 C.F.R. 
§ 3.317(a)(1)(i), retroactively extending presumptive period 
for service connection for certain undiagnosed illnesses to 
December 31, 2001).

The veteran was recalled to active duty in November 1990 and 
served during the Persian Gulf War in SWA from January 1991 
to May 1991 as a member of a transportation company.  He was 
separated from active duty in June 1991.  He does not appear 
to have received a physical examination or provided a medical 
history at the time his unit was activated.  Service medical 
records during this active duty period indicate that he was 
treated for a twisted left ankle and hyperacidity of the 
stomach in December 1990, and left knee pain secondary to 
slipping on ice in January 1991.  The December 1990 treatment 
record indicates that the veteran reported suffering from 
indigestion for one to two years prior to that time.

In April 1991, the veteran provided a history as part of a 
"Southwest Asia Demobilization/Redeployment Medical 
Evaluation" in which he denied any diseases or injuries 
while in SWA.  However, a substantially incomplete 
"Statement of Medical Examination and Duty Status" (also 
known as a line of duty ["LOD"] determination) completed by 
the veteran's National Guard unit in May 1991 appears to 
indicate that the veteran was involved in an accident in 
Saudi Arabia in April 1991.  A pre-separation medical 
examination was also performed in April 1991, at the 332d 
Medical Brigade in SWA.  This examination noted numbness and 
tingling in the anterior and posterior legs, thighs and feet, 
as well as back pain, and assessed both conditions as having 
existed prior to the veteran's current active service 
secondary to pre-mobilization motor vehicle accidents.  

The veteran provided a "Report of Medical History" 
contemporaneously with the April 1991 examination, in which 
he noted a history of frequent indigestion, which was also 
assessed as existing prior to the veteran's entry on active 
duty.  Both the medical examination and the physician's 
summary on the medical history were subsequently altered by a 
physician's assistant (PA) warrant officer assigned to the 
veteran's transportation company (who was the same official 
initiating the LOD determination).  The PA indicated that leg 
numbness had been intermittent since April 1991, with no 
other health changes.  An orthopedic consultation was ordered 
at Ft. McCoy, Wisconsin on May 21, 1991, but was either never 
performed or the results were not included in the copies of 
records forwarded by the veteran's unit to VA.

Service medical records prior to the veteran's active duty in 
SWA include a pre-enlistment medical examination and report 
of medical history dated in February 1978, which indicate 
that he complained of stomach trouble characterized as 
gastrointestinal cramps at that time.  A physical and medical 
history at the time of his release from active duty in June 
1978 note no illnesses or injuries during active service and 
all anatomical systems were characterized as normal in the 
clinical evaluation.  In June 1982, while apparently on 
active duty for training (ADT), the veteran complained of 
severe stomach pain and reported that he was hospitalized in 
December 1981 for treatment of ulcers.  In late May and early 
June 1983, while on ADT, the veteran twice complained of 
headaches.  The examiner noted rhinorrhea and noted the 
veteran's statement that he had had rhinorrhea off and on for 
a few weeks (i.e., prior to the commencement of his ADT).  In 
January 1986 the veteran again complained of stomach 
problems, assessed as gastroenteritis.  His duty status at 
the time is uncertain.  In July 1987, while on ADT, the 
veteran reported feeling sick with headache, stomach cramps 
and vomiting, after taking part in an exercise involving the 
use of chemical protective (MOPP) clothing.  The assessment 
by a military physician at the time was viral prodrome versus 
mild heat exhaustion.  These symptoms were treated with 
increased fluid intake, rest and analgesic medications, and 
apparently resolved.

In August 1991, following the veteran's release from active 
duty, he was examined at the VA Medical Center (VAMC) in 
Madison, Wisconsin, for a back condition including numbness 
and paresthesia in the left leg.  He reported that he had 
strained his back lifting a heavy truck tire in early April 
1991.  The examiner diagnosed musculoskeletal lower back pain 
with associated muscle spasm.  The veteran has been granted 
service connection for aggravation of a pre-existing back 
injury based on the reported April 1991 in-service lifting 
injury.

In November 1993, the veteran was examined and he provided a 
medical history for VA's Persian Gulf Registry.  He reported 
rashes, tiredness, fatigue, headaches, stomach problems 
(including heartburn), hair loss, itching, shortness of 
breath, ankle swelling, pain in the legs, general joint pain 
and back problems.  The examiner objectively noted a non-
tender lump between the shoulder blades and male pattern 
baldness, as well as the veteran's description of diffuse 
swelling of the hands in the morning.  The veteran also 
reported other conditions which are not relevant to this 
appeal.

The medical evidence of record subsequent to November 1993 
indicates that the veteran has been diagnosed as suffering 
from migraine and tension headaches, which have been 
associated with chemical exposure at one of the veteran's 
prior civilian jobs (see, e.g., VA treatment note dated in 
May 1995 and VA outpatient notes and examination reports from 
September 1995 through May 1997); male pattern balding which 
the veteran reported began prior to his service in SWA (see 
September 1995 VA examination performed at the VAMC in 
Madison, Wisconsin); mild carpal tunnel syndrome and right 
ulnar neuropathy (assessed by EMG in February 1995 and 
documented in a September 1995 VA examination at the Madison 
VAMC); mild fluid retention manifested by mild finger 
swelling (per the September 1995 VA examination at Madison); 
and GERD and peptic esophagitis (including during a VA 
examination at the Madison VAMC in October 1995 and during 
outpatient treatment in Mid-1996).  The fat tissue, or non-
tender lump, between the veteran's shoulder blades was 
diagnosed as a non-malignant lipoma, and was resected at the 
Madison VAMC in April 1994.  There were no complications or 
sequelae.  There is no medical evidence of record which 
associates any of the diagnosed conditions with the veteran's 
active military service, either at the time of his recall to 
active duty for service in SWA in 1990 and 1991, or during 
his initial ADT from March to August 1978.

In addition to the medical records, the claims file includes 
a large number of statements from the veteran's relatives and 
acquaintances which discuss their observations of his health.  
Although laypersons may not offer medical diagnoses or 
opinions as to the etiology of a condition, see Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993), Jones v. 
Brown, 7 Vet.App. 134, 137 (1994), this does not prevent them 
from offering competent, probative testimony related to their 
observation of the apparent physical manifestations of a 
condition, particularly where continuity of symptomatology is 
at issue.  See Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  
In addition, they may provide the "objective . . . 
evidence" of chronic disability necessary to establish 
service connection for an undiagnosed illness under the 
presumptive provisions of  38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  See also Neumann v. West, No. 98-1410, slip op. at 
13-14 (U.S. Vet.App. July 21, 2000).  A substantial majority 
of statements refer solely to the veteran's headache 
symptoms, although stomach troubles including vomiting, the 
"growth" on the veteran's back between his shoulders, 
muscle aches, and skin rashes (which are not at issue in this 
appeal) were also reported to have been observed.  

The veteran testified before a hearing officer at the RO in 
April 1997, and before the undersigned member of the Board 
sitting at Milwaukee, Wisconsin, in June 2000.  In essence, 
according to his testimony, he suffered from headaches and 
watery eyes during his service in SWA.  He felt that his 
headaches and stomach problems were of a different quality 
and severity than those he had previously experienced.  He 
believed that his hair loss was due to chemical exposure 
during his service in SWA, and that his joint pain was 
focused in his hands, back and neck (although at the Board 
hearing he reported all joints and muscles were affected some 
days).  The veteran's squad leader during his service in SWA 
also testified at his RO hearing, and reported that he 
suffered from many of the same symptoms as the veteran.  The 
veteran's wife also testified at his RO hearing and at the 
Board hearing.  At the RO hearing, she said that the veteran 
was depressed, suffered from severe headaches with vomiting, 
and that he exhibited mood changes following his return from 
SWA.

Service Connection for Headaches, Removal of Fat Tissue, a 
Stomach Disorder, and/or Muscle and Joint Pain

Reviewing the veteran's claims for service connection for 
headaches, "removal of fat tissue," a stomach disorder and 
muscle and joint pain, the Board observes that health care 
providers have associated those symptoms with the known 
clinical diagnoses of migraine headache, a lipoma (which was 
excised without sequelae in April 1997), GERD and 
esophagitis, degenerative disc disease (for which service 
connection was granted on the basis of aggravation effective 
as of May 1995) carpal tunnel syndrome and fluid retention.  
Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  By regulation, VA has determined 
that these may include symptoms such as fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  
The symptoms, however, "cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis 
added).  The VA General Counsel's office (whose opinions are 
binding on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 19.5), has further determined that service connection may 
not be presumptively established under 38 U.S.C. § 1117(a) 
"for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined."  See 
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998) (emphasis added).

In cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits is 
appropriately denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  Since the veteran's complaints of headaches, 
removal of fat tissue, a stomach disorder and muscle and 
joint pain are accounted for by known clinical diagnoses, his 
claims for service connection for those symptoms under the 
presumptive provisions of 38 U.S.C.A. § 1117 must be denied 
on this basis.

When an appellant is found not to be entitled to a regulatory 
presumption of service connection for a given disability, 
however, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  That 
is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  The general law governing service 
connection provides that VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110.  In making a claim for service connection 
on a direct basis, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

As previously noted, the veteran's demobilization physical 
examination in April 1991 reported stomach cramps (which had 
resolved) and leg numbness, but no other health changes 
following the veteran's return from SWA.  The veteran 
complained of frequent indigestion on his report of medical 
history at that time.  During the veteran's active duty from 
1990 to 1991 he received no treatment for any of the claimed 
conditions according to the service medical records.  No 
medical evidence, government or private, indicates complaints 
or treatment for any of the claimed conditions within one 
year following the veteran's release from active duty.  
Moreover, no health care professional has linked the 
veteran's symptoms or diagnosed conditions to his active 
military service.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

Significantly, there is no competent (i.e., medical) evidence 
suggesting that the veteran's complaints of headaches, 
removal of fat tissue, a stomach disorder and/or muscle and 
joint pain are related to or otherwise had their origin 
during the veteran's period of active military service.  The 
veteran contends that these conditions originated during his 
active duty in SWA, and suggests a relationship between his 
symptoms and possible exposure to chemicals from burning oil 
fires or exposure to depleted uranium ammunition.  However, 
lay testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); Moray v. 
Brown, 5 Vet.App. 211, 214 (1993).  

Rather, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation.  Jones v. Brown, 7 Vet.App. 134, 
137 (1994).  Since the veteran has no medical expertise, his 
lay opinion does not provide a basis upon which to make any 
finding as to the origin or development of his conditions.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Until such time as the veteran is able to provide competent 
supporting medical evidence, the claims for service 
connection for headaches, removal of fat tissue, a stomach 
disorder and muscle and joint pain are not well grounded and 
must be denied on a direct basis as well as presumptively.
Service Connection For Hair Loss

With respect to the issue of hair loss, the veteran and his 
wife have reported that he began to experience significant 
hair loss during or shortly after his return from active 
service, although the veteran stated that he had lost some 
hair prior to his Gulf War service.  Although laypersons may 
not offer medical opinions, see, e.g., Layno, 6 Vet. App. at 
469, this does not prevent the veteran or his wife from 
offering competent, probative testimony related to their 
observation of apparent physical manifestations, particularly 
where continuity of symptomatology is at issue.  See Falzone, 
8 Vet. App. at 403.  Accordingly, the Board accepts their 
reports of significant hair loss dating to shortly after the 
veteran's return from SWA.

The condition resulting in the veteran's hair loss, however, 
has been diagnosed as male pattern baldness by competent 
medical professionals.  Male pattern baldness is a congenital 
condition.  As such, it is not considered a disease or injury 
for disability compensation purposes and governing 
regulations preclude an award of compensation.  38 C.F.R. 
§§ 3.303(c), 4.9; see generally, Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  Service connection is therefore denied for 
lack of legal entitlement. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).












ORDER

Service connection for headaches, removal of fat tissue, a 
stomach disorder and muscle and joint pain, claimed as 
undiagnosed illnesses under the presumptive provisions of 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is denied.

Service connection for hair loss is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

